Motion by appellant Carlos Ortiz to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States: In view of the fact that upon their joint trial the defendants-appellants and a third codefendant made confessions in which each implicated the others and that those confessions were admitted into evidence, the defendants-appellants argue that they were denied their constitutional right of confrontation under the Sixth Amendment. The Court of Appeals held that, although the receipt in evidence of the confessions of their codefendants was error, the error was not of constitutional dimension in light of the fact that all of the defendants confessed. [See 25 N Y 2d 863.]